Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perla et al. US 8,797,877, of record.
Claims 1, 7 and 13:
Perla et al. discloses a device, comprising: a memory storing an instruction; and a processor configured to communicate with the memory and execute the instruction, 
a non-transitory computer-readable storage medium (Perla et al.; column 23, lines 15-67) and a buffer allocation method, comprising:
determining, by a device, a first output rate (drain rate) of a first queue on the device and a second output rate (drain rate) of a second queue on the device; and
separately allocating, by the device, a first buffer to the first queue and a second buffer to the second queue (PFE 30A may therefore determine a logical output queue size of 500 megabits (Mb) (i.e., 10 Gbpsx50 ms=500 Mb). Ingress PFE 30B may also, in the same way, determine that the logical output queue size is 500 Mb. Ingress PFEs 30A, 30B may set the initial sizes of their respective VOQs to the logical size of the corresponding output queue; PFE 30A determines, based on its drain rate, that ingress PFE 30A is the only ingress PFE forwarding network packets to egress PFE 30N, ingress PFE30A may expand the buffer space of its VOQ to equal the total 500 Mb logical buffer size of the output queue; If, however, PFE 30B begins forwarding network packets to egress PFE 30N as well, ingress PFE 30A, in accordance with the techniques of the disclosure determines a change in the rate at which ingress PFE 30A can forward network packets to egress interface 30N) based on a ratio of the first output rate to the second output rate (egress PFE 30N uses a round-robin scheduling technique to receive network packets from ingress PFEs 30A and 30B, the latency for ingress PFE 30A may double in response to ingress PFE 30B forwarding network packets. Consequently, PFE 30A, in response to determining the decrease in the drain rate of its VOQ, decreases the buffer size of its VOQ to reflect the logical increase in the portion of the logical buffer size of the output queue that is allocated to ingress PFE 30B; Perla et al.; column 8, line 40 - column 9, line 21).
Claims 4, 10 and 16:
Perla et al. discloses the determining, by the device, the first output rate of the first queue on the device and the second output rate of the second queue on the device comprises: determining, by the device, the first output rate based on a first duration and a volume of output traffic of the first queue in the first duration; and determining, by the device, the second output rate based on a second duration and a volume of output traffic of the second queue in the second duration (Perla et al.; column 8, line 40 - column 9, line 21; claim 6).
Claims 6, 12 and 18:
Perla et al. discloses a size of the first buffer of the first queue is a product of the first output rate of the first queue and buffer time of the first queue, a size of the second buffer of the second queue is a product of the second output rate of the second queue and buffer time of the second queue (Perla et al.; column 8, line 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perla et al. US 8,797,877, of record, in view of Robert et al. US 7,464,398.
Perla et al. discloses the claimed invention as to claims 1, 7 and 13 above.
Perla et al. fails to teach the first queue and the second queue are different queues based on an identifier of a packet, the identifier comprises at least one of a 5-tuple, media access control (MAC), a protocol number, a subscriber identifier, and a device port number.
	However, Robert et al. discloses the above limitation (Robert et al.; column 3, lines 12-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor source addresses for queue assignments in the system taught by Perla et al. as taught by Robert et al. in order to mitigate DoS attacks.

Allowable Subject Matter
Claims 2, 3, 8, 9, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416